



Exhibit 10.1


AMENDMENT NO. 1 OF
AMENDED AND RESTATED LNG SALE AND PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 OF AMENDED AND RESTATED LNG SALE AND PURCHASE AGREEMENT
(this “Amendment”) is made and entered into as of May 3, 2019, by and between
Sabine Pass Liquefaction, LLC, a Delaware limited liability company whose
principal place of business is located at 700 Milam St., Suite 1900, Houston, TX
77002 (“Seller”), and Cheniere Marketing International LLP, a UK limited
liability partnership whose principal place of business is located at Berkeley
Square House, Fifth Floor, Berkeley Square, London W1J 6BY, United Kingdom
(“Buyer”). Buyer and Seller are each referred to herein as a “Party” and
collectively as the “Parties”.
Recitals
(A)
Seller and Cheniere Marketing, LLC, entered into an LNG Sale and Purchase
Agreement dated as of May 14, 2012 (as amended and restated on August 5, 2014,
the “Agreement”);

(B)
Buyer assumed all of the rights, obligations and liabilities of Cheniere
Marketing, LLC under the Agreement with effect from September 1, 2015;

(C)
Seller and Buyer have agreed to a master LNG sale and purchase agreement dated
as of May 12, 2015 (the “Existing MSPA”) that, together with the related
confirmations thereunder, documents the terms on which any uncommitted cargoes
produced by the Sabine Liquefaction Facility and that are not taken for delivery
by Buyer pursuant to the Agreement, may be sold by Seller to Buyer on a profit
sharing basis;

(D)
Buyer also markets and sells uncommitted cargoes produced by the Corpus Christi
LNG export facility;

(E)
Seller desires to achieve predictable cash-flows by securing additional
long-term sales of LNG from the Sabine Liquefaction Facility; and

(F)
Seller and Buyer desire to amend certain terms of the Agreement, including to
reflect the above matters, as set forth herein.

It is agreed:
1.
Definitions

Capitalized terms used in or incorporated into this Amendment and not otherwise
defined herein have the meanings given to them in the Agreement.
2.
Amendments



2.1
Section 1.1 of the Agreement is amended by inserting the following definitions:



Conflicts Committee:
the conflicts committee of the board of directors of CEGP;

Corpus Christi Liquefaction:
Corpus Christi Liquefaction, LLC and any successor-in-interest;

Existing MSPA:
the master LNG sale and purchase agreement between Buyer and Seller, dated as of
May 12, 2015;

First Amendment Date:
May 3, 2019;

IRRA:
the Investors’ and Registration Rights Agreement dated July 31, 2012 among
Cheniere Energy, Inc., CEGP, Cheniere Energy Partners, L.P., Cheniere Class B
Units Holdings, LLC and any investors party thereto;

Long-Term LNG SPA:
any agreement for the sale and purchase of LNG that Seller has previously
entered into or enters into in the future and which has an initial LNG supply
period of five (5) or more years;






--------------------------------------------------------------------------------





Short-Term Cargo:
any cargo of LNG that is sourced from the Gulf Coast of the United States of
America and sold by Buyer or any of its Affiliates, including those cargoes
purchased by Buyer pursuant to this Agreement and the LNG sale and purchase
agreement between Buyer and Corpus Christi Liquefaction, LLC dated November 28,
2014, but excluding those cargoes of LNG purchased or sold by Buyer or any of
its Affiliates pursuant to any other LNG sale and purchase agreement with an
initial contract term of at least ten years.

Train 6 DFCD:
the Subsequent Train DFCD in respect of the sixth (6th) Train;

2.2
Section 3.3 of the Agreement is deleted in its entirety, and the following
Section 3.3 is inserted in lieu thereof:



3.3.1
Subject to Section 26.1, and notwithstanding the Discharge Terminal
corresponding to any cargo in the ADP or Ninety Day Schedule, Buyer shall be
free to (i) sell such LNG free on board at the Sabine Pass Facility or at any
other point during a voyage, or at or after the unloading of any LNG purchased
hereunder and (ii) transport the LNG to, and market the LNG at, any destination
of its choosing, in accordance with the provisions of this Agreement. This
Section 3.3.1 is without prejudice to Section 3.3.2.

3.3.2
Buyer will use commercially reasonable efforts to market and sell all Short-Term
Cargoes of LNG that it purchases from Seller pursuant to this Agreement or the
Existing MSPA after the First Amendment Date on a non-discriminatory basis as
compared to all other Short-Term Cargoes, when viewed on an arms-length basis
and taking into account all relevant factors applicable to each such LNG cargo.

3.3.3
On a quarterly basis, Buyer will deliver to the board of directors of CEGP a
confidential report identifying the information set out in Exhibit F (Sample
Report) in respect of each Short-Term Cargo delivered to Buyer or its Affiliate
(as applicable) during the preceding calendar quarter; provided, however, that
such report will instead be delivered by Buyer to the Conflicts Committee during
the following periods: (i) from and after the end of the Investor Approval
Period (as defined in the IRRA) and (ii) during any period where any
non-Cheniere member of the board of directors of CEGP or one or more members of
the Investors Group (as defined in the IRRA) has a conflict of interest due to
its participation in or association with an LNG facility located in the United
States of America or a business engaged in the marketing or trading of
waterborne LNG, in each case other than that of Cheniere Energy, Inc., as
determined by the Conflicts Committee.

3.3.4
Section 3.3.2 shall apply until the latest to occur of:

(a)    Train 6 DFCD,
(b)
the end of the Investor Approval Period (as defined in the IRRA) without regard
to clause (ii) of the definition thereof, and

(c)
the date upon which Seller has entered into Long-Term LNG SPAs for the aggregate
sale of one billion two hundred thirty-five million (1,235,000,000) MMBtu per
annum of LNG,

at which time the provisions of Section 3.3.2 shall immediately cease to be of
any further force or effect and this Agreement shall thereafter be read as if
Section 3.3.2 has been deleted in its entirety.
2.3
Section 5.1.7 of the Agreement is deleted in its entirety, together with all
references to that Section 5.1.7 in the Agreement.



2.4
Section 5.4 of the Agreement is amended by inserting the following sentence at
the end of the existing provision:






--------------------------------------------------------------------------------





Any cargo cancelled pursuant to this Agreement (other than due to a Force
Majeure event) and any cargo rejected or deemed to have been rejected by Buyer
pursuant to Section 5.1.3, shall be offered for sale by Seller to Buyer under
this Agreement at a contract price approved by the special committee established
by the board of directors of CEGP under the Third Amended and Restated Limited
Liability Company Agreement of CEGP, such contract price to be calculated as set
out in Exhibit E (Profit Share Calculation). The special committee shall act in
good faith when considering such approval (with such approval not to be
unreasonably withheld, subject to applicable fiduciary duties). If Buyer accepts
such offer, the relevant cargo shall be treated as if it had never been
cancelled or rejected (as applicable) by Buyer pursuant to this Agreement and
shall be designated as a Relevant Cargo for purposes of Exhibit E (Profit Share
Calculation).
2.5
Exhibits in the form set out as Annex A and Annex B to this Amendment are
inserted as a new Exhibit E (Profit Share Calculation) and a new Exhibit F
(Sample Report) to the Agreement.



2.6
All provisions of the Agreement not specifically amended hereby shall remain in
full force and effect.



3.
Miscellaneous



3.1
Dispute Resolution; Immunity. The provisions of Section 21.1 (Dispute
Resolution) and Section 21.4 (Immunity) of the Agreement shall apply in this
Amendment as if incorporated herein mutatis mutandis on the basis that
references therein to the Agreement are to this Amendment.



3.2
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (United States of America) without regard
to principles of conflict of laws that would specify the use of other laws.



3.3
Entire Agreement. The Agreement, as amended by this Amendment, constitutes the
entire agreement between the Parties and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter thereof.



3.4
Amendments and Waiver. This Amendment may not be supplemented, amended, modified
or changed except by an instrument in writing signed by Seller and Buyer and
expressed to be a supplement, amendment, modification or change to the
Agreement. A Party shall not be deemed to have waived any right or remedy under
this Amendment by reason of such Party’s failure to enforce such right or
remedy.



3.5
Counterparts. This Amendment may be executed in two counterparts and each such
counterpart shall be deemed an original Amendment for all purposes, provided
that neither Party shall be bound to this Amendment unless and until both
Parties have executed a counterpart.



3.6
No Partnership. Parties are each independent of the other and nothing in this
Amendment is intended, or shall be deemed, to create a partnership or joint
venture of the Parties. Nothing herein shall be interpreted to create a
principal-agent relationship between the Parties.




































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.
SELLER:
 
BUYER:
 
 
 
 
 
SABINE PASS LIQUEFACTION, LLC
 
CHENIERE MARKETING INTERNATIONAL LLP
 
 
 
 
 
 
By: CHENIERE MARKETING, LLC
 
 
 
its managing member
 
 
 
 
 
/s/ Michael Wortley
 
/s/ Anatol Feygin
 
Name: Michael Wortley
 
Name: Anatol Feygin
 
Title: Chief Financial Officer
 
Title: Executive Vice President and Chief Commercial Officer
 
 
 
 
 




























































































--------------------------------------------------------------------------------





Annex A


EXHIBIT E


PROFIT SHARE CALCULATION




The price applicable to each Relevant Cargo offered for sale by Seller to Buyer
under this Agreement shall be equal to the sum of the CSP and FPC; provided
that, notwithstanding Section 9.2, the FPC applicable to each Relevant Cargo
shall equal eighty percent (80%) of the “netback to Buyer” for such Relevant
Cargo. The “netback to Buyer” shall equal the sales price to be received by
Buyer for its corresponding sale of the Relevant Cargo minus the estimated
transportation and other costs to be incurred by Buyer in respect of such
Relevant Cargo, if any, minus one hundred fifteen percent (115%) of HH.


“Relevant Cargo” means each cargo that is designated as a Relevant Cargo
pursuant to Section 5.4.































































































--------------------------------------------------------------------------------











Annex B


EXHIBIT F


SAMPLE REPORT


CONFIDENTIAL INFORMATION OF CHENIERE ENERGY, INC.
 
Cargo Number
Loading Port
Delivery Mode (FOB/DES)
Loading Window / Loading Date
Anticipated Unloading Port
Purchase Price*
Estimated Total Shipping Cost


($/MMBtu)


Estimated Total Cost (Shipping, Hedge, etc.)


($/MMBtu)






115% HH
($/MMBtu)
$X / MMBtu
Quarter 1 2019
1
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
6
 
 
 
 
 
 
 
 
7
 
 
 
 
 
 
 
 
8
 
 
 
 
 
 
 
 
9
 
 
 
 
 
 
 
 
10
 
 
 
 
 
 
 
 



*Netback of final sales price less estimated shipping and other costs and after
80/20 split.





